LE BLANC, J.
(concurring).
The issue in this ease involves the application of the doctrine of proximate cause and of the liability of an employer for the unforeseen or unexpected results from the fault or an act of negligence of his employee. It is my opinion that he can only be held liable for those results that are the natural and probable consequences of the act or fault. I am firmly of the opinion that the result of the act of the Fuller Company’s employee in this case is too remote to make that defendant answerable for the damage which the plaintiff claims.
It is not reasonable to presume that from the employment by the Fuller Company of a man such as Toney is described to be in plaintiff’s petition, and their retaining him in their employ, that one day there would be an innocent bystander injured from a pistol shot of another party engaged in a difficulty with him. We would have to indulge in too many presumptions, some of which would have to be classed as intervening causes, and which would necessarily break the chain of circumstances.
To make the defendant liable, we would have to hold that it was reasonable for it to anticipate that the man with whom their night watchman engaged in an altercation carried a loaded pistol about his person, that he would shoot it, and that a stray bullet would strike some one who was standing one hundred yards away.
The circumstances related are, in my opinion, entirely too remote to hold this defendant responsible for the acts complained of, and for that reason I am of the opinion that the exception was properly sustained.